Citation Nr: 0843272	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right lower extremity disability prior to September 12, 
2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
a right lower extremity disability beginning September 12, 
2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
a left lower extremity disability prior to September 12, 
2006.

4.  Entitlement to an evaluation in excess of 40 percent for 
a left lower extremity disability beginning September 12, 
2006.

5.  Entitlement to an evaluation in excess of 10 percent for 
a right upper extremity disability prior to September 12, 
2006.

6.  Entitlement to an evaluation in excess of 30 percent for 
a right upper extremity disability beginning September 12, 
2006.

7.  Entitlement to an evaluation in excess of 10 percent for 
a left upper extremity disability prior to September 12, 
2006.

8.  Entitlement to an evaluation in excess of 20 percent for 
a left upper extremity disability beginning September 12, 
2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to May 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO increased 
the appellant's right and left lower extremity disability 
evaluations during the pendency of the appeal, from 20 
percent to 40 percent, effective from September 12, 2006.  
The RO also increased the appellant's right and left upper 
extremity disability evaluations during the pendency of the 
appeal, from 10 percent to 30 percent and 20 percent, 
respectively; these upper extremity rating increases were 
effective from September 12, 2006.  However, it is presumed 
that the appellant is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the AMC/RO for action as described below.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element for the four extremities was 
not provided to the appellant.  See Vazquez-Flores, 22 Vet. 
App. 37 (2008).  

The evidence of record indicates the appellant is in receipt 
of Social Security Administration (SSA) disability benefits.  
However, complete copies of the medical records upon which 
his disability award was based, as well as any SSA decision 
and its associated List of Exhibits, have not been made part 
of the claims file.  All of these records should be obtained 
and associated with the claims file.

Review of the evidence of record indicates that there are 
records relating to treatment of the appellant's diabetes and 
neurological conditions that are not of record.  VA medical 
treatment and examination records state that the appellant 
was being treated by a private physician for his diabetes and 
for his neurological disorders; that the appellant underwent 
a left carpal tunnel syndrome (CTS) release surgery at the 
Hato Rey Community Hospital in San Juan in 2000; that the 
appellant underwent right CTS release surgery at the San Juan 
VA Hospital in August 2006; that the appellant underwent left 
rotator cuff tear surgery in 2001; that the appellant 
underwent right rotator cuff surgery in April 2003; that the 
appellant underwent nerve conduction velocity (NCV) testing 
by a private provider in February 2003; and that the 
appellant underwent Doppler imaging for peripheral vascular 
disease (PVD) in March 2003.  The associated medical records 
have not been obtained.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

While the appellant was afforded several VA medical 
examinations, as the examiners' opinions of record were based 
on incomplete medical records, they are of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The appellant underwent VA examinations of his extremities in 
connection with his increased rating claims in September 
2003, October 2004, September 2006, February 2006, and 
January 2007.  The examiners rendered diagnoses of peripheral 
neuropathies of the upper and lower extremities.  The 
examiner who conducted the September 2003 examination stated 
that the appellant's radiculopathy was due to local 
compression by discogenic disease at the vertebral level and 
that the appellant's neuropathy was due to metabolic and 
vascular disorders of the distal peripheral nerve without 
much further explanation of the differences in symptomatology 
between these two types of neurological impairment.  In 
addition, while the examiner who conducted the various VA 
peripheral nerve examinations was asked to specify which 
particular upper and lower extremity nerves were affected by 
the appellant's diabetes disability, the response was never 
more specific than "peripheral neuropathy."  This answer is 
non-responsive and it is unknown how the RO determined that 
the appellant's median nerves, and only his median nerves, 
were affected by the service-connected peripheral neuropathy.  
Likewise, it is unknown how the RO determined that the 
appellant's sciatic nerves, and only his sciatic nerves, were 
affected by the service-connected peripheral neuropathy of 
the lower extremities.  Furthermore, this examiner never 
explained which specific nerves would be the etiologic cause 
of the appellant's glove or stocking type of nerve 
distribution.  Nor did this examiner ever discuss the effect 
of the appellant's PVD on his sensory and/or motor function 
loss in his lower extremities or what part, if any, the 
appellant's bilateral CTS played in his upper extremity 
neuropathy.

In addition, the RO has apparently rated the appellant's 
upper extremity neuropathy disabilities on the basis of his 
right upper extremity being his dominant hand.  None of the 
VA medical examinations of record document whether the 
appellant is left-handed or right-handed.  The appellant's 
service medical treatment records appear to indicate that he 
is left-handed.  This matter must be clarified on remand.

The Board therefore feels that a VA examination would be 
useful in determining the current status of the appellant's 
upper and lower extremity neuropathy.  None of the medical 
evidence of record provides the type of current objective 
neurological findings that are necessary for an adequate 
evaluation of the appellant's upper and lower extremity 
disabilities.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  In particular, none of the specific 
nerves affected, or seemingly affected, in the each extremity 
has been specifically identified.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be provided with 
the text of all applicable Diagnostic 
Codes.  38 C.F.R. § 3.159 (2008).  See 
also Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  The AMC/RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial or continuing 
entitlement to benefits was based, as 
well as any SSA decision with its 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

3.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his diabetes and for his 
upper and lower extremity neuropathy not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal.  

In particular, the records associated 
with each of the appellant's CTS release 
surgeries and each of his rotator cuff 
tear surgeries must be obtained.  The 
results of all pertinent Doppler, MRI 
and/or CAT scans should be obtained, as 
well as the results of all NCV/EMG 
testing.

All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule the appellant for 
examination by an appropriate specialist 
who has not previously examined him (if 
available) to determine the extent and 
severity of his service-connected 
diabetic peripheral neuropathy of each 
extremity.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
requested opinions should be provided 
based on claims file review alone if 
examination is not accomplished.

The purpose of this examination is to 
ascertain the current nature and extent 
of each of the appellant's disabilities, 
to identify all nerves affected by the 
disability of each extremity and to 
identify the degree of any functional 
impairment caused by the diabetic 
peripheral neuropathy versus that caused 
by any spinal radiculopathy, or by any 
CTS, or by any rotator cuff tear or by 
any PVD.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnoses.

The examiner must state whether the 
appellant is right-handed or left-handed.

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's 
upper and lower extremity neuropathy.  
These Diagnostic Codes distinguish the 
type of paralysis into two parts -- 
complete and incomplete paralysis.  Under 
incomplete paralysis, the type of 
paralysis is further broken down into 
three categories: severe, moderate, and 
mild.  With these categories in mind, the 
examiner should classify the appellant's 
upper and lower extremity impairments, 
distinguishing among the categories and 
identifying each nerve or group of nerves 
affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for 
the appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained, as well as 
what is delineated by the terms 'glove' 
and 'stocking' distribution.  The 
examiner is also asked to explain how any 
abnormal figure or finding classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

In particular, the examiner must describe 
in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to any nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of the 
function in each extremity.  That is, the 
physician is requested to explain whether 
the diabetic neuropathy affects the motor 
and/or sensory nerves, and which nerves 
it affects and how the functional 
impairment caused by the diabetic 
neuropathy differs from the functional 
impairment caused by any cervical spine 
radiculopathy, by the CTS, by the rotator 
cuff tears, by any PVD and by any lumbar 
spine radiculopathy.  The examiner should 
explain why those results show mild, 
moderate, severe incomplete paralysis or 
complete paralysis.  The examiner is 
further requested to explain in detail 
what limitation of motion and function is 
caused by the upper and lower extremity 
neuropathy.  The examiner is requested to 
report whether the appellant suffers from 
any pain, numbness, wrist drop, foot drop 
and muscle weakness and/or atrophy as 
well as to record the appellant's ranges 
of motion for each joint found to be 
affected by the diabetic neuropathy, if 
any, with each of the normal ranges of 
motion indicated in degrees.  Handgrip 
strength of each hand should also be 
detailed.

5.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.

6.  If any additional development is 
necessary to re-adjudicate any issue, 
especially in light of any newly received 
records, that development should be 
accomplished.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. § 3.321.  All relevant evidence 
of record and all applicable Diagnostic 
Codes and the Court's holding in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), 
should be addressed.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

